872 F.2d 1030
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry WHITMAN, Executive Art Studios, Inc., Plaintiffs-Appellants,v.UNITED STATES INTERNAL REVENUE SERVICE, Loren O. Williams,Defendants-Appellees.
No. 88-1829.
United States Court of Appeals, Sixth Circuit.
April 24, 1989.

Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiffs brought an action for monetary damages and injunctive relief for injuries allegedly suffered in the course of defendants' efforts to collect a claimed tax deficiency.  The district court granted summary judgment for defendants and the instant appeal followed.  The parties have briefed the issues.


3
Upon consideration, we find the district court correctly granted defendants' motion for summary judgment.  The record in this case fails, as the district court concluded, to set forth a jury question or any claim of entitlement to the relief requested under the Freedom of Information Act, the Tort Claims Act, or any of the miscellaneous other provisions asserted, and that defendants were entitled to judgment.


4
For these reasons, and for the reasons set forth in the district court opinion of July 15, 1988, the judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.